Exhibit 10.4
CIGNA Corporation Non-Employee Director Compensation Program
Amended and Restated Effective January 1, 2010
I. Board and Committee Retainers
A. Annual Board Retainer. Each non-employee director of CIGNA Corporation
(“Director”) receives $225,000 annually for Board membership (“Annual Board
Retainer”). The manner in which the Annual Board Retainer is paid will vary,
depending on a Director’s share ownership position as of December 1 of the prior
year relative to the share ownership guidelines set forth in Section V below
(“Ownership Guidelines”).

  •   Directors Meeting Ownership Guidelines. Directors who satisfy the
Ownership Guidelines may, on or before December 31 of the prior year, elect
among the following vehicles or a combination thereof for payment of their
Annual Board Retainers: cash, CIGNA Corporation Common Stock (“Common Stock”),
Deferred Stock Units (“Units”) settled in cash, or Units settled in Common
Stock. If no election is made by a Director who satisfies the Ownership
Guidelines, 100% of the Annual Board Retainer will be paid in cash.

  •   Directors Not Meeting Ownership Guidelines.

  •   Directors who do not satisfy the Ownership Guidelines (including new
Directors, except as provided below) will receive up to fifty percent (50%) of
their Annual Board Retainers (or such lesser amount as may be necessary in order
to meet the Ownership Guidelines) as mandatory equity awards. For 2010, the
mandatory equity awards will be in Units settled, at the election of the
Director, in either cash or Common Stock. If shareholders approve an equity plan
for Directors of CIGNA Corporation, for years after 2010, the mandatory equity
awards will be in Common Stock, but Directors may alternatively elect, on or
before December 31 of the prior year, to receive their mandatory equity awards
in Units settled either in cash or in Common Stock.

  •   For the balance of their Annual Board Retainers, Directors who do not
satisfy the Ownership Guidelines may elect among the same payment vehicles
available to Directors who satisfy the Ownership Guidelines.

  •   New Directors. New directors will be permitted, before commencing service,
to make the same elections as are available to other Directors. Directors who
commence service after the annual meeting of shareholders will receive a
pro-rated Annual Board Retainer, determined based on the number of calendar
quarters during the year that they are in active service for at least one day.

 





--------------------------------------------------------------------------------



 



  •   Common Stock Elections. Elections by a Director to receive Common Stock or
Units settled in Common Stock are contingent on shareholder approval of an
equity plan for Directors of CIGNA Corporation. In the event such approval is
not obtained, amounts that would otherwise have been paid in Common Stock will
be paid in cash and Units that would otherwise have been settled in Common Stock
will be settled in cash.

B. Committee Member Retainer. Each Director receives $10,000 annually for each
committee membership. The Committee member retainer is payable in cash. Members
of the Executive Committee do not receive this retainer for their service on the
Executive Committee.
C. Committee Chair Retainer. Each Committee chair other than the chair of the
Executive Committee receives $5,000 annually payable in cash for service as a
Committee Chair.
II. Award and Payment of Retainers
A. Cash Retainers. All cash retainer payments are made quarterly. Cash retainers
are paid during a quarter to Directors who are in active service at any time
during that calendar quarter.
B. Annual Board Retainer Equity Awards: Common Stock and Deferred Stock Units
Awards

  •   Common Stock and Units are awarded in the second calendar quarter on the
first day of the open trading period beginning after the annual meeting of
shareholders to Directors who are in active service on the date of the annual
meeting of shareholders. For Directors who commence service after the annual
meeting of shareholders, Common Stock and Units are awarded in the fourth
calendar quarter on the first day of the last open trading period of the year. A
Director who commences service after the close of the last open trading period
of a year will not receive an Equity Award and his or her Annual Retainer for
that year will be paid entirely in cash.

  •   The number of shares of Common Stock or Units awarded is determined by
dividing the dollar amount of the applicable award by the closing price of CIGNA
common stock, as reported on the NYSE or successor or alternate means of
publishing stock price (“Closing Price”) on the award date. Fractional shares
and fractional Units are not awarded. For Common Stock, the number of shares
awarded is rounded down to a whole number of shares and the cash value of any
fractional share is paid as soon as practicable after the award date. For Units,
the cash value of any fractional unit is accumulated together with dividend
equivalents and treated as reinvested.

 

2



--------------------------------------------------------------------------------



 



Deferred Stock Units — Additional Terms

  •   Dividend equivalents (an amount equal to the dividends declared and paid
on a share of CIGNA stock) are credited on Units (to the extent the record date
for any such actual dividend occurs while a Unit is outstanding), treated as
reinvested in additional whole Units and tracked separately for each award. The
number of additional Units resulting from the reinvestment of dividend
equivalents and the cash value of fractional units is determined by dividing the
amount to be reinvested by the dividend reinvestment price. The dividend
reinvestment price is provided by CIGNA’s Transfer Agent and is the price used
under the CIGNA Dividend Reinvestment Plan for reinvestment of actual dividends
for CIGNA shareholders who participate in that plan.

  •   Units (including Units resulting from the reinvestment of related dividend
equivalents) plus any remaining residual cash are payable upon the earlier of:
(a) the Director’s separation from service (within the meaning of Treas. Reg.
§1.409A-1(h) or any successor provision), or (b) the third anniversary of the
award date. Payments to be made upon separation from service shall be made in a
lump sum on the last business day of the second month of the calendar quarter
following the quarter in which separation from service occurs. Payments to be
made upon the third anniversary of the award date shall be made in a lump sum on
the last business day of the second month of the calendar quarter in which the
third anniversary of the award date occurs.

  •   Units may be settled in cash or in Common Stock if and to the extent that
settlement in Common Stock is authorized pursuant to an equity plan approved by
the shareholders of CIGNA Corporation. For each Unit, a director will receive on
the date of payment either one actual share of Common Stock or a cash payment
equal to the Closing Price on such date. Units cease to be outstanding and a
director will cease to have any rights under them as of the date they are paid.

  •   In the event of a combination or exchange of shares, merger,
consolidation, rights offering, separation, reorganization or liquidation, or
any other change in CIGNA’s corporate structure, the Board may make such
equitable adjustments, to prevent dilution or enlargement of rights, as it may
deem appropriate, in the number of Units outstanding. Outstanding Units shall be
adjusted proportionally to reflect any recapitalization, stock split or stock
dividend. Units issued as a consequence of any such changes in CIGNA’s corporate
structure or shares shall be subject to the same restrictions and provisions
applicable to the Units with respect to which they are issued.

C. Deferred Compensation Elections. Directors may elect to defer some or all of
their compensation described above under the Deferred Compensation Plan of 2005
for Directors of CIGNA Corporation.

 

3



--------------------------------------------------------------------------------



 



III. Other Benefits
A. Benefits for Active Directors

  •   Basic Group-Term Life Insurance coverage. Each Director is provided
coverage in the amount of the Annual Board Retainer.

  •   Travel Accident Insurance coverage. Each Director is provided coverage in
the amount of three times the Annual Board Retainer.

  •   Financial Planning. Directors may use the financial planning services
available to CIGNA executive officers. Any reimbursements paid to Directors
under this program shall be paid on or before March 15 of the year after the
year the expense is incurred.

  •   Insurance. Directors may purchase or participate, on an after-tax basis,
in life insurance, medical/dental care programs, long-term care,
property/casualty personal lines and various other insurance programs available
to CIGNA employees.

  •   Matching Gifts. Directors may participate in the matching charitable gift
program available to CIGNA employees, under which up to $5,000 annually may be
matched.

B. Post-Separation Benefits

  •   Directors serving on January 1, 2006 are eligible, upon separation from
service after nine years of service, to participate on an after-tax basis in
medical/dental care programs available to retired employees for two years and to
use the financial planning services available to active Directors (up to $5,000)
for one year following separation from service. These Directors are also
provided $10,000 basic group term life insurance coverage for life.

  •   All Directors may, at their own expense and if otherwise eligible, also
continue life insurance, long-term care insurance and property/casualty personal
lines insurance pursuant to the terms of the applicable policies.

For all taxable post-separation benefits or reimbursements, the amount provided
or eligible for reimbursement during a particular year may not affect the
expenses eligible for reimbursement or benefits provided in any other year. The
reimbursement of an eligible expense is made on or before the last day of the
year after the year in which the expense was incurred. The right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

4



--------------------------------------------------------------------------------



 



IV. General
To the extent that a benefit under this program is subject to Internal Revenue
Code Section 409A (“Section 409A”), it is intended that this program as applied
to that benefit comply with the requirements of Section 409A, and the program
shall be so administered and interpreted.
Notwithstanding any other provision of this program, if a Director is a
specified employee (within the meaning of Treas. Reg. §1.409A-1(i) or any
successor provision) as of the date of separation from service (within the
meaning of Treas. Reg. §1.409A-1(h) or any successor provision), payments and
taxable benefits due upon separation from service shall be delayed until the
seventh month following the date of separation from service.
A Director’s right to receive program benefits represents an unsecured claim
against CIGNA’s general assets. Except as otherwise permitted by applicable law,
no right to receive program payments shall be transferable or assignable by a
Director or subject in any manner to anticipation, sale, alienation, pledge,
encumbrance, attachment or garnishment by a Director’s creditors, and any such
attempt shall be void and of no force or effect.
V. Share Ownership Guidelines
Each Director is required to hold at least $500,000 worth of Common Stock,
Units, Restricted Share Equivalents, Hypothetical Shares of Common Stock or a
combination.

 

5